Citation Nr: 1516000	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to March 1997 and November 2006 to October 2007.  She also served various periods of active duty for training (ACDUTRA) during Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has served in the Army Reserves and has had several periods of active duty for training; however, the record does not contain a complete list of dates of service for the Veteran.  In addition, the Veteran's complete service treatment and personnel records must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

The Veteran was afforded a VA examination in March 2008 regarding her diagnosed asthma, the history of which is not known in any kind of detail.  No opinion was provided as to whether the Veteran's asthma had its onset during or was aggravated by active service or active duty for training.  Therefore, on remand, the Veteran should be provided a VA examination in connection with the claim that takes into account a detailed history of the development of her asthma.

Finally, the record does not contain treatment records prior to April 2007 and following January 2009.  As such, additional development is required in this case.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service asthma.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for her claimed asthma.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

3.  Make arrangements to obtain the Veteran's Army Reserve records, including a complete list of dates of service, from the U.S. Army Reserve Center, or other pertinent source.  All efforts to obtain these records should be fully documented, and the U.S. Army Reserve Center, and any other source contacted must provide a negative response if records are not available.

4.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of her asthma.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

The examiner should record a history of the Veteran's asthma.  The examiner should also determine the date of onset of the Veteran's asthma and the degree of certainty of that date.  Then, the examiner is to offer an opinion as to whether the Veteran's current asthma was aggravated by active service or active duty for training.

In formulating the opinion, the term "aggravation" means a permanent or irreversible worsening of the preexisting condition beyond natural progress as contrasted to a temporary worsening or intermittent flare-ups of symptoms.

A rationale for all opinions expressed must be provided.  If the physician cannot respond without resorting to speculation, he/she must so indicate this and explain the reason why an opinion would be speculative.  

5.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

